DETAILED ACTION
The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/22.

Applicant’s election without traverse of group I, claims 1-7 and 18-20 in the reply filed on 5/20/22 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-109401 (herein Matsushima)
In setting forth the instant rejection, a machine translation has been relied upon, which was supplied by applicant with the IDS filed 5/25/21.
As to claims 1 and 7, Matsushima teaches a polyacetal a polyacetal resin composition comprising, relative to 100 parts by weight of a polyacetal resin, 1-100 parts by weight of an acid anhydride modified polyolefin resin and 0.01-10 parts by weight of melamine, wherein the acid anhydride modified polyolefin resin is one obtained by modifying 100 parts by weight of a polyolefin resin with 0.01-20 parts by weight of an acid anhydride (claims 1, 2 and 4).
Matsushima also indicates that the invention pertains to a resin composition that improves affinity between resins of a polymer blend comprising a polyacetal polyolefin resin and 0.01-10 parts by weight of melamine, wherein the acid anhydride modified  polyolefin resin is one obtained by modifying 100 parts by weight of a polyolefin resin with  0.01-20 parts by weight of an acid anhydride (claims 1, 2 and 4). See abstract, and generally paragraph 4-7.  
Matsushima also indicates that the invention resin and a polyolefin resin, exhibits good weldability without impairing mechanical or thermal properties of the polyacetal resin and achieves low specific gravity (paragraph [0001]). Matsushima discloses in the examples, an example in which a resin composition comprising 100 parts by weight of a polyacetal resin, 50 parts by weight of a maleic anhydride modified low density polyethylene resin obtained by modifying 100 parts by weight of a low-density polyethylene resin with 5 parts by weight of maleic anhydride and 2 parts by weight of melamine was melted and kneaded in a twin-screw extruder to form pellets which were then molded in an injection molding machine (example 4, table 2).
Matsushima does not disclose a specific example of a polyacetal resin composition having an effective carbonyl group molar concentration in the range defined in the present application.
Specific attention is drawn to paragraph 7, wherein it states that the melamine is present in 0.01 to 10 pbw, which correlates (deduced) to 0.24 umol/g to 24 umol/g, which substantially overlaps the claimed range of 5 to 25 umol/g.  Similarly, the maleic anhydride is present in 0.01 to 20 pbw per 100 parts polyolefin, which correlates (deduced) to be about 0.2 to about 40 umol/g (depending on the amount of polyolefin).  Thus, it is evident that the ranges disclosed in Matsushima yield a molar concentration that substantially overlaps the claimed ranges and the lower of which (usually melamine) has substantial overlap. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
Moreover, it is evident that adjusting the maleic anhydride can be optimized (too low yields poor mixing, while amounts too high yields poor molding).  See paragraph 5.  Further, it is evident that the amount of melamine also affects the properties (amounts too low results in poor dispersibility, while amounts too high yields decomposition).  See paragraph 7. Thus, one would have been motivated to optimize the amount of melamine and maleic anhydride.  
As to claim 2, the melamine is present in 0.01 to 10 wt%, which substantially overlaps the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  Further, it is evident that the amount of melamine also affects the properties (amounts too low results in poor dispersibility, while amounts too high yields decomposition).  See paragraph 7.  Thus, one would have been motivated to optimize the amount of melamine.  
As to claim 3, the maleic anhydride is present in 0.01 to 20 wt%.  See paragraph 5.


Claim(s) 4 and 5, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-109401 (herein Matsushima) in view of US 2015/0183982 (herein Yamada).
In setting forth the instant rejection, a machine translation has been relied upon, which was supplied by applicant with the IDS filed 5/25/21.
The discussion with respect to Matsushima set-forth above is incorporated herein by reference.
As to claims 4 and 5, 17 and 19, Matsushima is silent on the melt flow rate (MFR) at 190/2.16 of the polyacetal resin and the maleic anhydride modified polyethylene resin.  
Yamada discloses similar compositions comprising polyacetal resin and maleic anhydride modified polyethylene.  See abstract and examples.  Yamada discloses that the MFR is extremely important in improving the adhesive property of the molding.   See paragraph 9, 53, 68 and examples.  Yamada goes on to state that the MFR of the polyacetal resin should be less than 30 g/10min and the MFR of the polyethylene should be less than 2.5 g/10min.  See paragraph 10.  Also see paragraphs 13-18.  
It would have obvious to have modified the composition of Matsushima with a MFR for the polyacetal resin and the polyethylene resin of less than 30 and 2.5 g/10min respectively because one would want to improve the adhesive properties.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-109401 (herein Matsushima) as evidenced by US 5,539,030 (herein Laughner).
In setting forth the instant rejection, a machine translation has been relied upon, which was supplied by applicant with the IDS filed 5/25/21.
The discussion with respect to Matsushima set-forth above is incorporated herein by reference.
As to claim 6, Matsushima discloses that the polyethylene is a low density polyethylene.  See paragraph 5 and examples.  Low density polyethylene is known to have a density of 0.910 to 0.940 g/cm2.  See col. 22, lines 42-48 of Laughner for evidence.  


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 07-109401 (herein Matsushima) in view of US 2015/0183982 (herein Yamada) as evidenced by US 5,539,030 (herein Laughner).
In setting forth the instant rejection, a machine translation has been relied upon, which was supplied by applicant with the IDS filed 5/25/21.
The discussion with respect to Matsushima set-forth above is incorporated herein by reference.
As to claims 18 and 20, Matsushima discloses that the polyethylene is a low density polyethylene.  See paragraph 5 and examples.  Low density polyethylene is known to have a density of 0.910 to 0.940 g/cm2.  See col. 22, lines 42-48 of Laughner for evidence.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764